Holden, if.
Pending an application for alimony, a writ of ne exeat was issued at tlie instance of the wife against her husband on- the ground that he was “removing or about to remove himself” beyond the limits of the State. In issuing the writ, it was ordered that the defendant be arrested and confined in the jail of the county “until he complies with this order, unless he give bond and security for $500 in terms of the statute.” The defendant obtained his release by giving bond for the sum named, the condition of the bond being, “If the said J. W. Pounds, defendant, shall faithfully abide by, execute, and perform the judgment and decree of the court that may be rendered on the final trial had in said case, then this bond to be void; else of full force and virtue.” Held, that the court committed no error in refusing to enter judgment against the principal and sureties on the bond and to issue execution against them for the amount due on a judgment for alimony; upon the motion of the wife to enter such judgment and issue such execution. Judgment affirmed.

All the Justices concur.